DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 21-24 and 27-37 are rejected under 35 U.S.C. 103 as being unpatentable over Healey et al. (US 2009/0272084 A1).

	With regard to claims 21 and 31-33, Healey et al. discloses a filter media comprising a non-woven web comprising a first layer (fine fiber filtration layer 12) having a surface, wherein the first layer has a basis weight of about 5-40 g/m2, a thickness of about 2-12 mils (0.05-0.3 mm) and an air 2, a thickness of about 10-60 mils (0.25-1.5 mm) and an air permeability of about 300-1000 CFM (see paragraph [0054]), wherein the air permeability of the second layer (about 300-1000 CFM) is different from the air permeability of the first layer (about 10-300 CFM) at the abstract, Fig. 1A and paragraphs [0047]-[0056].
	The prior art ranges for the basis weight, thickness and air permeability of the first and second layers are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists absent a showing of unexpected or unobvious results. See MPEP 2144.05.
	The Examiner notes that Healey et al. teaches it being preferable to form the second layer (coarse support layer 14) using a blend of binder and non-binder fibers. However, this is merely a preferred embodiment and the reference is seen as encompassing embodiments wherein the second layer omits the binder fibers and is formed entirely from the non-binder fibers, including the hydrophilic nylon and cellulose. The Examiner notes that references are prior art for all that they contain and that non-preferred and alternative embodiments constitute prior art. See MPRP 2123.

	With regard to claims 22 and 23, Healey et al. discloses the surface of the first layer being either hydrophobic (when formed from a hydrophobic material such as polyethylene, polypropylene or polyester) or hydrophilic (when formed from a hydrophilic material such as nylon, lass or polyvinyl alcohol) at paragraph [0050].

	With regard to claim 24, Healey et al. discloses the second layer (coarse layer 14) being downstream of the first layer (fine fiber layer 12) at Fig. 1A.



	With regard to claims 28-30, Healey et al. discloses the first layer comprising synthetic or glass fibers at paragraph [0050] and the second layer comprising synthetic or cellulose fibers at paragraphs [0054]-[0055].

	With regard to claim 34, Healey et al. teaches the first layer having the recited basis weight, thickness and air permeability as instantly claimed as well as a fiber size as low as 0.3 µm. Therefore, Healey et al. is seen as disclosing the first layer having a mean flow pore size overlapping the instantly claimed range. Furthermore, even if such is not the case, one of ordinary skill in the art would have recognized that a fine fiber filtration layer should be formed to have a pore size in the nanometer range (i.e. less than 1 µm) for efficient capture of fine particulates.

	With regard to claim 35, Healey et al. teaches the second layer having the recited basis weight, thickness and air permeability as instantly claimed as well as a fiber size as large as 40 µm. Therefore, Healey et al. is seen as disclosing the second layer having a mean flow pore size overlapping the instantly claimed range. Furthermore, even if such is not the case, one of ordinary skill in the art would have recognized that a coarse support layer should be formed to have a pore size in the micrometer range (e.g. greater than 1 µm) to avoid an overly large pressure drop through the support layer.

	With regard to claim 36, the Examiner notes that the filter media of Healey et al. will inherently exhibit the recited initial fuel water separation efficiency since it formed from layers formed from the same materials and having the same basis weight, thickness and air permeability as instantly claimed. See MPEP 2112.01(I).

5.	Claims 25, 26 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Healey et al. (US 2009/0272084 A1) in view of Mikhael et al. (US 2004/0213918 A1).

	With regard to claims 25, 26 and 38, Healey et al. does not disclose the surface of the second layer being coated with a hydrophilic material.
	Mikhael et al. discloses coating the surface of a non-woven porous substrate with an organic hydrophilic material (functionalized acrylate polymer) to render the surface hydrophilic and water absorbent without adversely the permeability of the substrate at the abstract and paragraph [0042].
	It would have been obvious to one of ordinary skill in the art to incorporate the hydrophilic coating of Mikhael et al. into the second layer of Healey et al. to render the surface of the second layer hydrophilic when such is desired. For instance, when the hydrophobic (i.e. polyolefin or polyester) binder fibers are used with hydrophilic non-binder fibers (e.g. nylon or cellulose), one of ordinary skill in the art would have recognized that the coating of Mikhael et al. could be used to render the surface hydrophilic when a hydrophilic surface is desired, such as to avoid water agglomeration when filtering humid gas streams.

	With regard to claims 39-40, Healey et al. discloses the first layer comprising synthetic or glass fibers at paragraph [0050] and the second layer comprising synthetic or cellulose fibers at paragraphs [0054]-[0055].

6.	Claims 21, 22, 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2010/0181249 A1).

	With regard to claims 21 and 31, Green et al. discloses a filter media comprising a non-woven web comprising a first layer (melt-blown layer 202) having a surface, wherein the first layer has a basis 2, a thickness of 1-3 mm and an air permeability of 300-700 CFM (see paragraph [0030], and a second layer (scrim layer 206) having a surface, wherein the surface of the second layer is hydrophilic (since it can be made of hydrophilic polyamide, see paragraph [0036]), wherein the second layer has a basis weight of 30-70 g/m2, a thickness 0.1-0.5 mm and an air permeability of 400-700 CFM (see paragraph [0035]), wherein the air permeability of the second layer (400-700 CFM) is different from the air permeability of the first layer (300-700 CFM) at the abstract, Fig. 2 and paragraphs [0030]-[0036].
The prior art ranges for the basis weight, thickness and air permeability of the first and second layers are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists absent a showing of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 22, Green et al. discloses the surface of the first layer being hydrophobic since it is formed from a hydrophobic material (polyester, polypropylene, polypropylene) at paragraph [0044].

With regard to claim 24, Green et al. discloses the second layer (scrim layer 206) being downstream of the first layer (melt-blown layer 202) at Figs. 1 and 2.

Double Patenting

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 21-27 and 31-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 16, 19 and 22 of U.S. Patent No. 10,195,542 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. While the claims of the ‘542 patent recite limitations in addition to those instantly claimed (i.e. the non-woven web comprising a third layer) they nevertheless teach the instant claims.



Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 25, 2021